DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the form and legal phraseology often used in patent claims, such as “comprises” and “comprising”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 12, 13, 16-19 and 22-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bhandarkar et al. (US 2015/0241503 A1).
Claims 1, 3, 5-8, 10, 12 and 25-27 present a method according to the apparatus of claims 13, 16-19 and 22-24.  Therefore, the argument made against claims 13, 16-19 and 22-24 also applies, mutatis mutandis, to claims 1, 3, 5-8, 10, 12 and 25-27.
Bhandarkar et al. teaches an apparatus and techniques for detection of degraded filter circuit capacitor components comprising:

    PNG
    media_image1.png
    782
    1092
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    811
    1125
    media_image2.png
    Greyscale


RS, CST and CTR) comprising at least one string (FIG. 2 in view of FIG. 1, capacitor circuit branches 22r, 22s and 22t) mounted in parallel, each string (FIG. 2 in view of FIG. 1, capacitor circuit branches 22r, 22s and 22t) comprising a plurality of capacitor elements connected in series (Paragraph: [0015]), the apparatus (FIG. 2 in view of FIG. 1, degradation detection system 70) comprising: a voltage measuring unit (FIG. 2 in view of FIG. 1, measurement circuitry 74a) operatively connected to a capacitor bank (FIG. 2 in view of FIG. 1, capacitor bank of CRS, CST and CTR), the voltage measuring unit (FIG. 2 in view of FIG. 1, measurement circuitry 74a) for measuring a voltage (FIG. 2 in view of FIG. 1, voltages VRS, VST and VTR) across the capacitor bank (FIG. 2 in view of FIG. 1, capacitor bank of CRS, CST and CTR) and providing a signal indicative of the voltage (FIG. 2 in view of FIG. 1, voltages VRS, VST and VTR) (Paragraph: [0021]); a current measuring unit (current sensors) operatively connected to the given string (FIG. 2 in view of FIG. 1, capacitor circuit branches 22r, 22s and 22t), the current measuring unit (current sensors) for measuring a current (FIG. 2 in view of FIG. 1, capacitor bank currents IR, IS and IT) flowing in the given string (FIG. 2 in view of FIG. 1, capacitor circuit branches 22r, 22s and 22t) and providing a signal indicative of the current (FIG. 2 in view of FIG. 1, capacitor bank currents IR, IS and IT) flowing in the given string (FIG. 2 in view of FIG. 1, capacitor circuit branches 22r, 22s and 22t) (Paragraph: [0021]); a memory unit (FIG. 1, electronic memory 73) (Paragraph: [0021]); and a processing unit (FIG. 1, microprocessor element 71) operatively connected to the voltage measuring unit (FIG. 2 in view of FIG. 1, measurement circuitry 74a), to the current measuring unit (current sensors) and to the RS, VST and VTR) and the signal indicative of the current (FIG. 2 in view of FIG. 1, capacitor bank currents IR, IS and IT) flowing in the given string (FIG. 2 in view of FIG. 1, capacitor circuit branches 22r, 22s and 22t) and determining a measured impedance (capacitance values, which are inherently derived from measured currents and voltages from well-known relationship Ic = C*(dV/dt)) or C = Q/V) at a grid frequency using the signal indicative of the voltage (FIG. 2 in view of FIG. 1, voltages VRS, VST and VTR) and the signal indicative of the current (FIG. 2 in view of FIG. 1, capacitor bank currents IR, IS and IT) flowing in the given string (FIG. 2 in view of FIG. 1, capacitor circuit branches 22r, 22s and 22t) (FIG. 4, step 114), the processing unit (FIG. 1, microprocessor element 71) further generating and providing an indication of a capacitor fault (FIG. 4A, step 140) if the processing device determines that a difference between the measured impedance (capacitance values, which are inherently derived from measured currents and voltages from well-known relationship Ic = C*(dV/dt)) or C = Q/V) and a previously measured impedance (nominal capacitance values) stored in the memory unit (FIG. 1, electronic memory 73) exceeds a first given threshold (FIG. 3, thresholds 76-1) for a first given duration (FIGS. 3, 4A and 4B) (For more details, please read Abstract, paragraphs: [0003]-[0005], [0014], [0021], [0023]-[0029], [0041] and [0042]; and claims 15-19).
With regard to claim 3, the indication of a capacitor fault (FIG. 4A, step 140) is also provided if a fast variation (+/-20% deviation) of impedance (variation in the capacitance value) is detected using at least one filter (FIG. 1 in view of FIG. 2,  low pass filter circuits 84) (Paragraphs: [0023], [0030]-[0040] and [0042]).
RS, CST and CTR) over a given period of time and storing an indication of said number in a memory (FIG. 1, electronic memory 73) (Paragraphs: [0022], [0025], [0026] and [0029]-[0030]).
With regard to claims 6, 10 and 17, storing an indication of the difference between the measured impedance (capacitance values, which are inherently derived from measured currents and voltages from well-known relationship Ic = C*(dV/dt)) or C = Q/V) and a previously measured impedance (nominal capacitance values) if the difference between the measured impedance (capacitance values, which are inherently derived from measured currents and voltages from well-known relationship Ic = C*(dV/dt)) or C = Q/V) and a previously measured impedance (nominal capacitance values) exceeds a first given threshold (FIG. 3, thresholds 76-1) for a first given duration (FIGS. 3, 4A and 4B) (Paragraph: [0027]).
With regard to claims 7 and 18, the indication of the difference stored comprises at least one of an amplitude value and a percentage (+/- 10% and +/-20%) of a nominal value of a capacitor element (nominal capacitance values) (Paragraph: [0031]).
With regard to claims 8 and 19, adding (via summation components 92 and 96 as shown in FIG. 2) each of the stored indication of the difference over a given time duration of interest (Paragraph: [0026]).
With regard to claim 12, the fast variations (+/-20% deviation) are characterized by a frequency greater than 1/5 Hz (20%) (Paragraphs: [0031] and [0042]).

With regard to claim 23, a communication unit (digital messaging device) operatively connected to the processing unit (FIG. 1, microprocessor element 71), the communication unit (digital messaging device) for providing the indication of a capacitor fault (FIG. 4A, step 140) to a remote processing unit (a user interface associated with the motor drive 10 and/or to a connected network (not shown)  or a maintenance system managed by maintenance personnel) operatively connected to the communication unit (digital messaging device) (Paragraphs: [0022] and [0032]).
With regard to claim 24, this claim is directed to an apparatus whose feature is further recited functionally (“generates and provides an alarm signal if the number of capacitor fault reaches a given number”).  However, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone (See MPEP 2114).  The processing unit (FIG. 1, microprocessor element 71) in combination with the comparator circuitry 72, the current computation component 74 and one or more thresholds 76 is fully capable of performing functions as recited in claim 24 (For more details, please read Abstract, paragraphs: [0003]-[0005], [0014], [0021], [0023]-[0029], [0041] and [0042]; and claims 15-19).
With regard to claim 25, the indication of a capacitor fault (FIG. 4A, step 140) comprises an indication of a defective capacitor (which capacitor should be checked or replaced) (Paragraphs: [0022] and [0032]).

With regard to claim 27, the measuring of the voltage (FIG. 2 in view of FIG. 1, measurement circuitry 74a) is performed via an insulating transformer (FIG. 2 in view of FIG. 1, transformer 3).

Allowable Subject Matter
Claims 2, 4, 9, 11, 14, 15 , 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Armschat et al. (WO 2019/219197 A1) teaches a capacitor bank.
Venet et al. (EP 1198715 B1) teaches a method and device for individually determining the ageing condition of a capacitor.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858